STONE, J.
We are satisfied that Mrs. Levert, in filing the claim verified, as shown in this record, did so with a view to a compliance with the requirements of § 2198 of Revised Code. The claim was properly docketed as an insolvent claim — was placed among the other claims filed against the insolvent estate — and we think it should have been allowed. — Norville v. Williams, 35 Ala. 551. We approve and adopt the argument of appellant’s counsel in Clement v. Nelson, 46 Ala. 634.
The case of Clement v. Nelson, 46 Ala. 634, so far as the same is in conflict with this opinion, is overruled.
Reversed and remanded.
The following is the argument referred to :
Pettus & Dawson, for appellant. — We have not seen any case in which this identical point which here arises has been decided. The appellee insists that though the claim was on file and regularly docketed from the day the estate was declared insolvent to the dajr of settlement, it was not placed on file after the declaration of insolvency. In construing a statute, the court does not confine its consideration to the mere letter, but looks also to the “reason of the rule,” and the intent of the law-maker. In the act requiring claims to be filed within nine months after decree of insolvency, the intention was to give all parties interested an early opportunity of examining and contesting all claims. Here the claim was on file and on the docket of claims against that estate *531during all tbe time allowed for filing claims. No one could Lave examined the file or docket without noticing this claim. Can the law require the useless formality of taking this claim off the file, and again putting it back on the file ? Or of taking it off the docket, where it was regularly docketed, and putting it on again?
But it is said that this claim was not called to the attention of the judge after the estate was declared insolvent. The claim was in his custody, “filed” by him, and it was by the judge placed on the docket of claims against this .estate, with the name of the claimant, the date, amount, and nature of the claim, and it so continued in the custody of the judge and on the docket during all of the nine months.
The spirit and meaning of the law seems to be, that persons having claims against insolvent estates shall be allowed all the time from the grant of letters until nine months after the declaration of insolvency, to file their claims, but no more.
If the court will consider the meaning of the word “within,” as used in this statute, it is obviously intended to operate merely as a statute of limitation, and limits the time beyond which claims shall not be filed. The appellee would Emit the meaning of the word “within” to its most literal and limited sense. Mr. Webster’s first definition of this word is: “In the inner part”; his second definition is: “In the limit or compass of, not beyond, used of place and time ”; his fifth definition is: “Not later than.” The first or primitive meaning would not make any sense in this statute. But “ not beyond,” “not later than,” clearly defines the intent of the law-makers, which was to fix a time after which claims could not be filed. By one statute of limitations, an action must be brought icitJvin six years after a nóte falls due. This does not mean that it may not be brought before the note is due, for in many cases, as in attachments, suit may be commenced before the note is due.